220 F.2d 510
Walter C. CASON, Appellant,v.UNITED STATES of America, Appellee.
No. 6931.
United States Court of Appeals, Fourth Circuit.
Argued March 8, 1955.
Decided March 11, 1955.
Writ of Certiorari Denied June 6, 1955.

See 75 S.Ct. 899.
Walter C. Cason, pro se, on the brief.
Richard R. Ryder, Asst. U. S. Atty., Richmond, Va. (L. S. Parsons, Jr., U.S. Atty., Norfolk, Va., on the brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying a motion under 28 U.S.C. § 2255 to vacate and set aside a sentence of imprisonment. Appellant contends that the sentence should be set aside because the trial judge did not cause inquiry to be made as to defendant's sanity before accepting a plea of guilty and imposing sentence upon him. It appears, however, that counsel was duly assigned appellant before entry of the plea and that no question was raised on the hearing as to appellant's sanity. This being true, we do not think that appellant is entitled to relief under the petition which he has filed. If certificate should be made by the Director of the Bureau of Prisons pursuant to 18 U.S.C. § 4245, that there is probable cause to believe, after examination as therein provided, that appellant was mentally incompetent at the time of his trial, relief could be afforded him in accordance with the provisions of that section; but no such case is before us here.


2
Affirmed.